Citation Nr: 0611529	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-27 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a gait disorder, with 
upper motor neuron signs and/or bilateral white matter 
ischemic changes, as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

On appeal the veteran appears to raise the issue of 
entitlement to a permanent and total disability evaluation 
for pension purposes.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.  

 
REMAND

The veteran alleges that his problems with balance and 
reduced motor skills, currently diagnosed as a gait disorder 
with upper motor neuron signs and bilateral white matter 
ischemic changes, were caused by his exposure to Cobalt60 
during "C.B.R. classes" while serving with Company B, 7th 
Regiment, 101st Airborne Division at Sasebo, Japan in the 
spring of 1953.  He also claims he was hospitalized for 
treatment at this time.

Pursuant to 38 U.S.C.A. § 5103A (West 2002) the RO made a 
number of unsuccessful attempts to obtain the veteran's 
service medical records including his clinical records from 
the Sasebo base hospital.  VA has been notified by the 
National Personnel Records Center (NPRC) that his records are 
not available and that they may have been destroyed in a 1973 
fire.  The service medical records have not been able to be 
reconstructed.

Unfortunately, VA has yet to obtain copies of the veteran's 
service personnel records, or take appropriate steps to try 
and verify any in-service exposure to ionizing radiation 
either at Sasebo or at any time during his active duty 
service.  Under O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991), where "service records are presumed destroyed VA has 
a heightened duty to assist the claimant.  Hence, further 
development is in order.

If the above development verifies the veteran's claim that he 
was exposed to radiation in-service he should also be 
afforded a VA examination to ascertain whether it is at least 
as likely as not that the claimed disorder is related to 
service.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

The Board also observes that the record is devoid of any VA 
or private treatment records showing complaints, diagnoses, 
or treatment for the claimed disorder for approximately 
forty-five years following his 1955 separation from military 
service.  Therefore, because competent evidence of a 
continuity of symptomatology during the first forty-five 
years following the veteran's separation from military 
service is critical to establishing his claim, on remand, VA 
should attempt, with the appellant's cooperation, to obtain 
and associate with the claims file any relevant medical 
records for this time period.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.303 (2005); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there.).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  

In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are theoretically involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman.  The corrective notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claim.

2.  The RO should attempt to obtain from 
the NPRC the veteran's service personnel 
records.  If any pertinent records are 
not available, or if the search for 
records yields negative results, that 
fact should clearly be documented in the 
claims file and a formal written 
unavailability memorandum prepared and 
added to the claims folder.  The veteran 
and his representative must also be given 
an opportunity to respond.

3.  The RO should contact the appropriate 
service department and attempt to obtain 
any evidence which may verify the 
appellant's in-service exposure to 
ionizing radiation, to include, but not 
limited to, claimed exposure to 
"Cobalt60" while serving with Company B, 
7th Regiment, 101st Airborne Division in 
the spring of 1953 in Sasebo, Japan.  If 
any pertinent records are not available, 
or if the search for records yields 
negative results, that fact should 
clearly be documented in the claims file 
and a written unavailability memorandum 
must be prepared and added to the claims 
folder.  The veteran must also be given 
an opportunity to respond to such a 
memorandum.

4.  The Board hereby notifies the 
appellant that the record is currently 
devoid of medical evidence showing 
treatment for a gait disorder with upper 
motor neuron signs and/or bilateral white 
matter ischemic changes for the first 
forty-five years following his 1955 
separation from military service.  The 
record also does not include a medical 
opinion concerning the relationship 
between this claimed disability and his 
military service.  Hence, he is invited 
to identify the location of any other 
relevant medical records prepared between 
1955 and 2000 so that VA may obtain them 
on his behalf.  In particular the veteran 
is invited to submit competent medical 
opinion evidence showing that it is at 
least as likely as not that his claimed 
disability is related to his military 
service. 

5.  If, and only if, the above 
development verifies the veteran's claim 
that he was exposed to in-service to 
ionizing radiation, or shows the 
development of a neurological disorder 
during the 1950's, the RO should arrange 
for him to be provided an examination.  
The veteran's claim's folder must be 
provided to the examiner.  Based on an 
examination of the veteran and a review 
of the claims folder, the examiner should 
provide opinions as to whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any currently 
diagnosed gait disorder with upper motor 
neuron signs and/or bilateral white 
matter ischemic changes is related to 
service, to include any verified in-
service exposure to radiation.  If an 
organic disease of the nervous system is 
diagnosed the examiner must opine whether 
it is at least as likely as not that the 
disease manifested itself to a 
compensable degree within the first year 
following the claimant's January 1955 
separation from military service.  A 
complete rationale for any opinion 
offered must be provided.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.  

8.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received since the April 2004 
statement of the case and any evidence 
not received, as well as all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

